Case 3:17-cv-01112-JLS-NLS Document 220 Filed 05/07/21 PageID.8973 Page 1 of 9



  1   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
      Daniel P. Struck, AZ Bar #012377
  2   (admitted pro hac vice)
      Rachel Love, AZ Bar #019881
  3   (admitted pro hac vice)
      Nicholas D. Acedo, AZ Bar #021644
  4   (admitted pro hac vice)
      Ashlee B. Hesman, AZ Bar #028874
  5   (admitted pro hac vice)
      Jacob B. Lee, AZ Bar #030371
  6   (admitted pro hac vice)
      3100 West Ray Road, Suite 300
  7   Chandler, Arizona 85226
      Tel.: (480) 420-1600
  8   Fax: (480) 420-1695
      dstruck@strucklove.com
  9   rlove@strucklove.com
      nacedo@strucklove.com
 10   ahesman@strucklove.com
      jlee@strucklove.com
 11
      LAW OFFICE OF ETHAN H. NELSON
 12   Ethan H. Nelson, CA Bar #262448
      4 Park Plaza, Suite 1025
 13   Irvine, California 92614
      Tel.: (949) 229-0961
 14   Fax: (949) 861-7122
      ethannelsonesq@gmail.com
 15
      Attorneys for Defendant/Counter-Claimant
 16   CoreCivic, Inc.
 17                        UNITED STATES DISTRICT COURT
 18                      SOUTHERN DISTRICT OF CALIFORNIA
 19   Sylvester Owino and Jonathan Gomez,       NO. 3:17-cv-01112-JLS-NLS
      on behalf of themselves, and all others
 20   similarly situated,                       DEFENDANT’S MOTION TO STAY
                                                PROCEEDINGS PENDING
 21                   Plaintiffs,               APPEAL
 22   v.                                        Date: June 10, 2021
                                                Time: 1:30 p.m.
 23   CoreCivic, Inc., a Maryland               Courtroom: 4D
      corporation,                              Judge: Honorable Janis L. Sammartino
 24
                      Defendant.
 25

 26

 27

 28

      Defendant’s Motion to Stay                                     17cv01112-JLS-NLS
      Proceedings Pending Appeal
Case 3:17-cv-01112-JLS-NLS Document 220 Filed 05/07/21 PageID.8974 Page 2 of 9



  1   CoreCivic, Inc., a Maryland
      corporation,
  2
                      Counter-Claimant,
  3
      v.
  4
      Sylvester Owino and Jonathan Gomez,
  5   on behalf of themselves, and all others
      similarly situated,
  6
                      Counter-Defendants.
  7

  8         In light of the Ninth Circuit’s Order granting Defendant CoreCivic’s Rule
  9   23(f) Petition to immediately appeal the Court’s class-certification orders (Dkt.
 10   216), CoreCivic requests this Court to stay all proceedings pending the final
 11   outcome of that appeal. Plaintiffs agree to a stay of proceedings but insist that
 12   CoreCivic continue its collection and production of electronically stored
 13   information (“ESI”) and detainee files. 1 The Court should grant a stay without
 14   exception because it is precisely that massive class discovery that should be stayed
 15   until the Ninth Circuit effectively determines whether it must be undertaken.
 16   Without a full stay, the extraordinary time and expense to conduct that class
 17   discovery will be wasted if the Ninth Circuit ultimately reverses the class-
 18   certification orders or narrows their scope.     This Motion is supported by the
 19   following Memorandum of Points and Authorities and the attached Declaration of
 20   Counsel (“Decl.”).
 21                MEMORANDUM OF POINTS AND AUTHORITIES
 22   I.    Background.
 23         On April 1, 2020, the Court granted Plaintiffs’ Motion for Class Certification
 24   and certified three Classes (Dkt. 179), which Plaintiffs have defined as follows:
 25         National Forced Labor Class: “[a]ll ICE detainees who (i) were
 26         detained at a CoreCivic facility between December 23, 2008 and the
 27   1
       Plaintiffs also insist that Judge Stormes rule on the pending discovery dispute
 28   concerning the scope of that discovery. (Dkt. 215.)
      Defendant’s Motion to Stay                1                       17cv01112-JLS-NLS
      Proceedings Pending Appeal
Case 3:17-cv-01112-JLS-NLS Document 220 Filed 05/07/21 PageID.8975 Page 3 of 9



  1            present, (ii) cleaned areas of the facilities above and beyond the
  2            personal housekeeping tasks enumerated in the ICE PBNDS, and
               (iii) performed such work under threat of discipline irrespective of
  3            whether the work was paid or unpaid[.]”
  4
               California Forced Labor Class: “[a]ll ICE detainees who (i) were
  5            detained at a CoreCivic facility located in California between
               January 1, 2006 and the present, (ii) cleaned areas of the facilities
  6
               above and beyond the personal housekeeping tasks enumerated in [the
  7            ICE PBNDS], and (iii) performed such work under threat of discipline
               irrespective of whether the work was paid or unpaid[.]”
  8

  9            California Labor Law Class: “[a]ll ICE detainees who (i) were
               detained at a CoreCivic facility located in California between May 31,
 10            2013 and the present, and (ii) worked through CoreCivic’s Voluntary
 11            Work Program during their period of detention in California[.]”
 12   (Dkt. 84-1 at 1-2.) The Court denied CoreCivic’s Motion for Reconsideration on

 13   January 13, 2021. (Dkt. 210.)

 14            CoreCivic timely filed a Petition for Permission to Appeal pursuant to Rule

 15   23(f) challenging the class-certification orders, which the Ninth Circuit granted on

 16   March 10, 2021. (Dkt. 216.) As a result of that Order, the deadline to execute the

 17   Class Notice Plan has been postponed. (Dkt. 214.) In seeking that postponement,

 18   the parties agreed that: “[I]f the Ninth Circuit decertifies all classes, the resources

 19   expended to launch the Class Notice Plan will be wasted. If the Ninth Circuit

 20   decertifies some of the classes or narrows their scope, the Class Notice Plan will

 21   have disseminated inaccurate information to class members, requiring the parties to

 22   expend additional resources to correct the information and potentially causing

 23   confusion among class members.” (Dkt. 213.)

 24            Despite this agreement, when counsel for CoreCivic asked Plaintiffs if they

 25   would agree to stay all proceedings after the Ninth Circuit granted the Rule 23(f)

 26   Petition, Plaintiffs insisted that CoreCivic continue collecting and producing ESI

 27   and detainee files in response to their class discovery requests. 2 As discussed
      2
 28       Plaintiffs otherwise did not object to staying the proceedings.
      Defendant’s Motion to Stay                   2                        17cv01112-JLS-NLS
      Proceedings Pending Appeal
Case 3:17-cv-01112-JLS-NLS Document 220 Filed 05/07/21 PageID.8976 Page 4 of 9



  1   below, that is a potentially wasteful endeavor on a massive scale. All proceedings
  2   should be stayed.
  3   II.   The Court Should Stay All Proceedings Pending the Final Outcome of
            CoreCivic’s Appeal of the Class-Certification Orders.
  4
            A district court has “broad discretion” to stay proceedings. Clinton v. Jones,
  5
      520 U.S. 681, 706–07 (1997). That discretion stems from the court’s inherent
  6
      authority “to control the disposition of the causes on its docket with economy of
  7
      time and effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299
  8
      U.S. 248, 254 (1936). In considering a stay of proceedings, a court should weigh
  9
      “the competing interests which will be affected by the granting or refusal to grant a
 10
      stay.” CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962). Competing interests
 11
      include “[1] the possible damage which may result from the granting of a stay,
 12
      [2] the hardship or inequity which a party may suffer in being required to go
 13
      forward, and [3] the orderly course of justice measured in terms of the simplifying
 14
      or complicating of issues, proof, and questions of law which could be expected to
 15
      result from a stay.” Id. (citing Landis, 299 U.S. at 254–55).
 16
            As noted above, Plaintiffs do not object to a stay of proceedings (deadlines or
 17
      discovery), except for the collection and production of ESI and detainee file
 18
      discovery. But that class discovery is a primary reason why a stay should be
 19
      ordered pending the class-certification appeal. The time and expense associated
 20
      with conducting that class discovery is so massive that it is illogical to force it now,
 21
      when the Ninth Circuit could reverse class certification and eliminate entitlement to
 22
      any class discovery. Plaintiffs are seeking discovery dating back to January 1,
 23
      2006, from more than 24 different CoreCivic facilities, a timeframe and scope that
 24
      includes more than 1,000,000 detainee bookings. (Decl., ¶¶ 3–5.) The competing
 25
      interests—requiring CoreCivic to engage in this costly and potentially unnecessary
 26
      discovery compared to little or no prejudice to Plaintiffs—strongly favor granting a
 27
      stay of this class discovery pending the outcome of the Rule 23(f) appeal.
 28
      Defendant’s Motion to Stay                 3                        17cv01112-JLS-NLS
      Proceedings Pending Appeal
Case 3:17-cv-01112-JLS-NLS Document 220 Filed 05/07/21 PageID.8977 Page 5 of 9



  1                                            ESI
  2         Plaintiffs have demanded ESI from more than 980 individual custodians who
  3   held positions at one or more facilities. (Id., ¶ 7.) The ESI collection for only 74
  4   custodians from a single CoreCivic facility took approximately 384 hours—with
  5   the e-discovery collections system literally being run 24 hours per day, 7 days per
  6   week—and resulted in the collection of approximately 3.6 million items (1.8TB of
  7   compressed data). (Id., ¶ 11; see also Dkt. 215, 215-1.) CoreCivic estimates that it
  8   will take a total of approximately 5,088 hours to collect the estimated 47.7 million
  9   items from the complete body of 980 custodians. (Decl., ¶ 12.) Assuming
 10   CoreCivic devoted 8 hours a day, 5 days a week, to that collection, CoreCivic
 11   estimates that it would take approximately 127 weeks—i.e., nearly 2.5 years—to
 12   complete.3 (Id., ¶ 13.) Uploading and transmitting the collected ESI to a vendor,
 13   and then decompressing, deduplicating, fixing errors, indexing the items, and
 14   applying search terms will take an additional 2 years. (Id., ¶¶ 14–17.) CoreCivic
 15   initially estimated that the total vendor cost would be $753,752.00 just to complete
 16   these tasks. 4 (Id., ¶ 19.) However, actual experience with processing that limited
 17   initial collection consisting of less than 10% of the custodians that Plaintiffs
 18   demand yielded an actual invoiced cost of more than $185,000. (Id.) While it is
 19   difficult to estimate the expenses prior to completion of collection, the total cost to
 20   process, deduplicate, and cull this ESI for more than 24 facilities (to allow further
 21   review and production) now appears likely to be more than $2,000,000. (Id.)
 22

 23   3
        CoreCivic has explored the possibility of saving internal costs and time by having
      a vendor conduct the collection tasks. (Decl., ¶ 20.) CoreCivic solicited proposals
 24   from four vendors to complete that task and estimates it would take anywhere from
      4 weeks to 6 months to complete the imaging, with a cost ranging from $54,000.00
 25   to $156,000.00 in up-front costs, plus vendor travel expenses and network storage
      costs. (Id.) Once the imaging is complete, ESI would still have to be collected and
 26   processed as described herein. (Id.)
      4
 27     In addition, for ESI that is collected, CoreCivic incurs a monthly vendor data
      hosting cost ranging from $7 to $13 per GB, depending on the volume hosted.
 28   (Decl., ¶ 21.)
      Defendant’s Motion to Stay                4                        17cv01112-JLS-NLS
      Proceedings Pending Appeal
Case 3:17-cv-01112-JLS-NLS Document 220 Filed 05/07/21 PageID.8978 Page 6 of 9



  1         Once the collection and post-collection processes are complete, CoreCivic
  2   must then review the ESI for responsiveness and privileged information.
  3   Comparison estimate models previously received for review of 1,127,237 items
  4   ranged from $963,965.39 for a Continuous Active Learning/Technology Assisted
  5   Review of 48% of the items (to reach an 80% confidence level), to $1,291,025.07
  6   for a managed review team of 25 individuals conducting a linear review of each
  7   item family member. (Id., ¶ 22.) Based upon the collection experience with the
  8   first wave of collected custodians, CoreCivic extrapolates, that without
  9   modification of custodians or search terms, there will be more than 8,000,000
 10   electronic files to review, with a range of costs of $6,800,000 to $9,100,000 simply
 11   to review that total ESI for production. (Id., ¶ 23.)5
 12                                       Detainee Files
 13         Plaintiffs are also requesting ICE detainee files. (Id., ¶ 26.) These files are
 14   not electronic but exist only as hard-copy records manually stored at each facility
 15   for each detainee booking. (Id., ¶ 25.) The Court has ordered the production of
 16   between 34,779 and 37,605 detainee files. (Id., ¶¶ 28–29.) To put the scope of that
 17   production in perspective, CoreCivic previously produced 190 detainee files, which
 18   totaled 17,403 pages (92 pages per file). (Id., ¶ 27.) Thus, this production will
 19   likely contain between 3,000,000 and 3,500,000 pages of documents and cost
 20   5
        The parties submitted their Joint Motion for Determination of Discovery Dispute
 21   No. 5 on February 19, 2021. (Dkt. 215.) CoreCivic attached the Declaration of John
      Pfeiffer to its portion of the Joint Motion, which laid out in detail the burdens
 22   associated with the expansive discovery Plaintiffs are demanding, which would take
      at least five years to complete. (Dkt. 215, 251-1.) In light of these burdens,
 23   CoreCivic proposed limitations to the number of custodians, which would
      significantly decrease (but not eliminate) the burden on CoreCivic while still
 24   providing sufficient representative discovery to litigate the claims and defenses
      regarding company-wide policies and practices at issue. (Dkt. 215.) CoreCivic
 25   proposed that all remaining deadlines, including discovery and trial-related
      deadlines, be extended by one year to allow completion of CoreCivic’s proposed
 26   narrowed ESI discovery. (Id.) The matter remains pending. Further, based upon
      experiences with larger scale collection, CoreCivic expects that the parties may
 27   need to refine the search terms selected, and if they are unable to come to
      agreement themselves, may require further assistance from the Court. (Decl., ¶ 24
 28   n.4.)
      Defendant’s Motion to Stay                 5                      17cv01112-JLS-NLS
      Proceedings Pending Appeal
Case 3:17-cv-01112-JLS-NLS Document 220 Filed 05/07/21 PageID.8979 Page 7 of 9



  1   between $416,000.00 and $449,800.80 to scan the documents (not including the
  2   costs associated with shipping the boxes from the facilities to the vendor to be
  3   scanned). (Id., ¶¶ 30–32.) That cost does not even account for the time necessary
  4   for personnel to locate the files. (Id., ¶ 33.) Locating a file involves confirming the
  5   detainee’s discharge date, finding the box(es) corresponding to that date in storage,
  6   and then conducting a hand search to locate those files within each box. 6 (Id.)
  7          If CoreCivic is required to proceed with this grossly expensive class
  8   discovery and incur the associated fees and expenses, only to have the Classes
  9   decertified, the financial injury to CoreCivic will be irreparable. 7 That hardship and
 10   inequity far outweigh any conceivable prejudice to Plaintiffs if a stay were
 11   granted.8 A stay of this class discovery will also simplify issues by pausing the
 12   likelihood of discovery disputes regarding the scope of discovery—discovery
 13   disputes that will never come to fruition if the Ninth Circuit reverses the class
 14   certification orders—and will keep the entire case on the same track.
 15   III.   Conclusion.
 16          For these reasons, CoreCivic respectfully requests the Court to stay all
 17   proceedings pending the final outcome of the appeal from the class-certification
 18   orders.
 19

 20

 21
      6
 22     Given the costs, CoreCivic intends to produce these detainee files by inspection at
      each of the facilities at issue (or central warehouse, for those facilities which are no
 23   longer operated by CoreCivic). (Decl., ¶ 35.) Although that production will save on
      costs associated with shipping and scanning the documents, it will require counsel
 24   from both sides to travel to the various facilities, review the paper records, and flag
      the individual pages each party wants scanned and produced from each of the
 25   sample files. (Id.) CoreCivic is not able to estimate how much this will cost, as
      travel costs vary depending on the location and time of year. (Id.) Either way, the
 26   burden of continuing with this discovery is significant. (Id.)
      7
        All documents pertaining to the named Plaintiffs have already been produced.
 27   (Decl., ¶ 41.)
      8
 28     CoreCivic’s Opening Brief is currently due by June 18, 2021. (Dkt. 218.)
      Defendant’s Motion to Stay                 6                        17cv01112-JLS-NLS
      Proceedings Pending Appeal
Case 3:17-cv-01112-JLS-NLS Document 220 Filed 05/07/21 PageID.8980 Page 8 of 9



  1         Dated: May 7, 2021
  2

  3                                    By s/ Jacob B. Lee
                                          Daniel P. Struck
  4                                       dstruck@strucklove.com
                                          Rachel Love
  5                                       rlove@strucklove.com
                                          Nicholas D. Acedo
  6                                       nacedo@strucklove.com
                                          Ashlee B. Hesman
  7                                       ahesman@strucklove.com
                                          Jacob B. Lee
  8                                       jlee@strucklove.com
                                          STRUCK LOVE BOJANOWSKI & ACEDO, PLC
  9
                                          Ethan H. Nelson
 10                                       LAW OFFICE OF ETHAN H. NELSON
                                          ethannelsonesq@gmail.com
 11
                                          Attorneys for Defendant/Counter-Claimant
 12                                       CoreCivic, Inc.
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
      Defendant’s Motion to Stay           7                      17cv01112-JLS-NLS
      Proceedings Pending Appeal
Case 3:17-cv-01112-JLS-NLS Document 220 Filed 05/07/21 PageID.8981 Page 9 of 9



  1                                CERTIFICATE OF SERVICE
  2         The undersigned hereby certifies that a true and correct copy of the above
  3   and foregoing document has been served on May 7, 2021, to all counsel of record
  4   who are deemed to have consented to electronic service via the Court’s CM/ECF
  5   system per Civil Local Rule 5.4.
  6         Dated: May 7, 2021
  7                                       By s/ Jacob B. Lee
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
      Defendant’s Motion to Stay              8                     17cv01112-JLS-NLS
      Proceedings Pending Appeal
